Citation Nr: 0333226	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbosacral spine 
disorder.

4.  Entitlement to service connection for a left leg 
disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1943 to July 
1946, and from December 1948 to December 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Bilateral hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and any current hearing loss is not attributable to any event 
or injury during service.  

3.  A chronic skin disorder was not present during service, a 
malignant skin tumor was not manifest within a year after 
service, and the veteran's current skin disorder is not 
related to service.  

4.  The RO denied service connection for a back disorder in 
March 1987.  The veteran was notified in writing of the 
decision, but he did not perfect a substantive appeal within 
one year of notification.

5.  The additional evidence submitted since the prior 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disorder as the evidence does not raise 
a reasonable possibility of substantiating the claim.

6.  A chronic left leg disorder was not present during 
service, arthritis of the joints of the left leg was not 
manifest within a year after service, and the veteran's 
current left leg disorder did not develop as a result of any 
incident during service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A skin disorder was not incurred in service, and a 
malignant skin tumor may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  The additional evidence received since the March 1987 RO 
decision denying service connection for a back disorder is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

4.  The RO's prior decision denying service connection for a 
back disorder is final and the claim has not been reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2003).

5.  A left leg disorder was not incurred in or aggravated by 
service, and arthritis of the joints of the left leg may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The SOC included summaries of the 
evidence which had been obtained and considered.  The SOC 
also included the requirements which must be met to establish 
service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in May 2002 provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his VA 
medical treatment records.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for hearing loss.  He asserts that his duties as 
personnel officer resulted in exposure to loud noise because 
he had to travel though areas of Korea where artillery was in 
use.  However, after reviewing all of the evidence, the Board 
finds that the veteran's current hearing loss disorder was 
not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's service medical records do not contain any 
references to chronic hearing loss.  A September 1945 record 
reflects that the veteran's hearing was 10/15 in both ears, 
and his ear drums were intact.  The exact nature of the 
problem for which he was seen on that occasion was not noted.  
In any event, subsequent records do not contain any 
references to hearing loss.  The report of a physical 
examination conducted in August 1948 shows that his ears were 
normal and hearing was 15/15 in both ears.  The report of a 
medical examination conducted in December 1951 for the 
purpose of re-enlistment shows that the ears and drums were 
normal, and hearing was 15/15 in both ears.  The report of a 
medical examination of the veteran conducted in October 1957 
for the purpose of his separation from service shows that his 
hearing was 15/15 in both ears.  Clinical evaluation of the 
ears and drums was normal.  The report of a medical 
examination conducted in January 1965 in connection with 
reserve service is also negative for evidence of hearing 
loss.  Thus, any problem apparently resolved.  

There is also no medical evidence of hearing loss from within 
a year after separation from service.  None of the current 
treatment records contain any medical opinion linking any 
current hearing loss with service.  

For the foregoing reasons, the Board finds that bilateral 
hearing loss was not present during service, was not manifest 
within a year after separation from service, and any current 
hearing loss is not attributable to any event or injury 
during service.  Accordingly, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

II.  Entitlement To Service Connection For A Skin Disorder.

The veteran contends that he is entitled to service-
connection for a skin disorder.  He asserts that he developed 
such a disability during service and was treated in 1957.  
However, after reviewing all of the evidence, the Board finds 
that the veteran's current skin disorder was not present 
until many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  

The veteran's service medical records show that he was 
treated on a few occasions for minor skin problems.  In 
January 1952, he was seen for acne on his back.  In August 
1957 he underwent an excision of a subcutaneous nodule in the 
left lower back.  The diagnosis was epidermal inclusion cyst.  
Such a cyst is not a malignant tumor.  The report of a 
medical examination conducted in October 1957 for the purpose 
of separation from service shows that the only skin 
abnormality that was noted was a scar on the lower chest.  
Thus, a chronic skin disorder was not present during service.  

There is also no medical evidence of a malignant skin tumor 
from within a year after separation from service.  The 
earliest medical records pertaining to the current skin 
problems are from many years after separation from service.  
VA treatment records dated in September 2000 show that the 
veteran was seen for lesions on his head and trunk.  It was 
also noted that he had a history of a malignant melanoma 
which was removed from his nose in 1980.  None of the current 
treatment records contain any medical opinion linking the 
veteran's current skin problems with service.  

Based on the foregoing evidence, the Board finds that a 
chronic skin disorder was not present during service, a 
malignant skin tumor was not manifest within a year after 
service, and the veteran's current skin disorder is not 
related to service.  Accordingly, the Board concludes that 
the current skin disorder was not incurred in or aggravated 
by service, and a malignant skin tumor may not be presumed to 
have been incurred in service.

III.  Entitlement To Service Connection For A Lumbosacral 
Spine Disorder.

In March 1987, the RO denied service connection for a back 
disorder.  It was reasoned, essentially, that the veteran had 
not furnished evidence of a back injury in service or 
continuity of symptoms after service, and therefore, service 
connection for such a disorder was not warranted.  The 
veteran was informed in writing of the denial later that 
month.  

The evidence upon which the RO formulated its previous denial 
of service connection may be briefly summarized.  The 
veteran's service medical records were silent for any 
diagnosis of, treatment for or complaint of a back injury 
while on active duty.  The veteran failed to reply to a 
letter of October 1986 requesting continuity of treatment 
and/or other information related to his claimed injury.  As a 
result, there was no post-service evidence of a back 
disorder.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used to 
evaluate a claim to reopen. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The first step involves a determination as 
to whether the evidence presented is new and material; and 
the second step is a review of all of the evidence of record 
to determine the outcome of the claim on the merits. Id.  The 
second step is only required if the evidence presented is 
found to be new and material, and thereby sufficient to 
reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, 
supra; see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, 38 C.F.R. § 3.156: 

(a) A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. (Authority: 38 U.S.C. 
501, 5103A(f), 5108) 
(b) New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of §  20.1304(b)(1) 
of this chapter), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period. 
(Authority: 38 U.S.C. 501) 
(c) Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official 
service department records which presumably have 
been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 
Also included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report or 
reports and identified as such. The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis 
of the new evidence from the service department 
must be supported adequately by medical evidence. 
Where such records clearly support the assignment 
of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be 
affected by the filing date of the original claim. 

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested. Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence received since the RO's prior decisions includes 
numerous VA treatment records, most dated since the previous 
decision.  The records are dated in 2000 and later.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the RO decision denied service 
connection for a back disorder on the basis that there was no 
recorded injury to the back in service, and no evidence of 
continuity of a back disorder after service.  This decision 
was supported by the evidence which was then of record.  

The Board notes that the additional evidence submitted since 
the prior decision is essentially cumulative of evidence 
previously of record.  The Board observes that the medical 
evidence of record submitted subsequent to the RO decision 
does not include any competent evidence that the veteran 
currently has a back disorder which is related to service.  
In addition, no evidence of an injury occurring in service 
has been presented.  

The Board observes that the veteran has alleged in statements 
that he has a back disorder which originated during his 
period of service.  The veteran certainly is competent to 
describe complaints of pain as well as circumstances 
underlying an injury during service.  However, the credible 
and competent evidence of record does not adequately permit 
the diagnosing of a current back disorder related to the 
veteran's period of service.  See Gregory v. Brown, 8 Vet. 
App. 563 (1996).  The veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation of his back disorder. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Moreover, the veteran's current statements 
essentially duplicate his contentions which were of record at 
the time of the previous denial of his claim.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In this regard, the evidence does not 
raise a reasonable possibility of substantiating the claim.  
What was lacking at the time of the original decision and is 
still lacking is evidence that the veteran sustained a back 
injury in service, and evidence relating a current back 
disorder to service.  Nothing in the VCAA requires the VA to 
reopen a claim that has been disallowed except when new and 
material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  Accordingly, the RO's prior decision 
denying service connection for back disorder remain final and 
the claim is not reopened.  

IV.  Entitlement To Service Connection For A Left Leg 
Disorder.

The veteran contends that he is entitled to service-
connection for a leg disorder.  He asserts that he developed 
such a disability due to an injury which he sustained during 
1943 or 1944 when he jumped out of a building during an air 
raid.  However, after reviewing all of the evidence, the 
Board finds that the veteran's current left leg disorder was 
not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's service medical records do not contain any 
significant references to the left leg.  The report of a 
medical history given by the veteran in October 1957 shows 
that he denied having lameness.  The report of a medical 
examination conducted in October 1957 for the purpose of his 
separation from service shows that clinical evaluation of the 
lower extremities was normal.  

There is also no medical evidence from within a year after 
separation from service.  In addition, none of the current 
treatment records contain any medical opinion linking any 
current left leg problems with service.  A VA treatment 
record dated in August 2000 shows that the veteran reported a 
complaint of having left leg pain while walking, but there is 
no mention of the pain having originated in service.

Although the veteran has offered his own theory that his 
current left leg problems are related to service, the mere 
contentions of the veteran, no matter how well-meaning, 
without medical evidence that would etiologically relate the 
claimed disability with an event or occurrence while in 
service, will not support the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the preponderance of the evidence shows that a 
chronic disorder of the left leg was not present during 
service, arthritis of the joints of the left leg was not 
manifested within a year after service, and the veteran's 
current left leg problems did not develop as a result of any 
incident during service.  Accordingly, the Board finds that a 
disorder of the left leg was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  


	(CONTINUED ON NEXT PAGE)





ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for a skin disorder is denied.

3.  Service connection for a lumbosacral spine disorder is 
denied. New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for low 
back disorder.  The appeal is denied.

4.  Service connection for a left leg disorder is denied. 




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



